 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          TYRONE JOHNSON,                                   CASE NO. C17-5403-MJP

11                                  Plaintiff,                MINUTE ORDER

12                  v.

13          CITY OF OLYMPIA, et al.,

14                                  Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge: The Court is in receipt of Plaintiff’s Proposed

18   Amended Pretrial Order. (Dkt. No. 92.) The Parties’ Joint Pretrial Order was filed on October 3,

19   2018 (Dkt. No. 84), and was stipulated to by both parties before the Pretrial Conference on

20   October 5, 2018. Plaintiff’s attempt to alter the Pretrial Order after the Pretrial Conference, and

21   without any agreement by Defendants, is improper. The Court will adopt the Joint Pretrial

22   Order, as filed on October 3, 2018. However, as it is the Court’s responsibility to ensure that

23

24


     MINUTE ORDER - 1
 1   instructions to the jury are clear, the Court will amend the case caption and the agreed facts to be

 2   read to the jury in Instruction No. 12 at paragraphs (4) and (14).

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Filed October 9, 2018.

 5
                                                     William M. McCool
 6                                                   Clerk of Court

 7                                                   s/Paula McNabb
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
